IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1833
                                Filed April 7, 2019


CHRISTOPHER HANS GRANSTRA,
     Petitioner-Appellant,

vs.

SHEA BRIANNE DRIESEN,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for O’Brien County, Charles Borth,

District Judge.



       A father appeals a decree establishing paternity, custody, visitation, and

child support. AFFIRMED.




       Matthew G. Sease of Kemp & Sease, Des Moines, for appellant.

       Jenny L. Winterfeld of Winterfeld Law, P.L.C., Sioux Center, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Christopher Granstra and Shea Driesen are the unmarried parents of a

child, born in 2017. Following trial on Granstra’s petition to establish paternity,

custody, and visitation, the district court granted Driesen physical care of the child.

The court reasoned:

       [Driesen] has been the primary caretaker for [the child] her entire life.
       She has also been the primary caretaker of her older son . . . . [The
       child] and [the older half-sibling] are only separated in age by
       approximately four years. They have a strong bond with each other.
       The record establishes that under [Driesen’s] care, these children
       are both well-adjusted and appropriately developed children. The
       successful caregiving by one parent in the past is a strong predictor
       that future care of the child will be of the same quality. While
       [Driesen] had some instances of poor judgment following her
       separation from [Granstra], she seems to have again stabilized after
       a short bout with immaturity. Even during her issues, she never did
       anything which would put either of the children in danger. Along with
       [Granstra], the court is concerned about [Driesen’s] living
       arrangement due to the fact that the home in which she is residing
       has been foreclosed upon. No execution has yet been filed,
       however, nor has any sheriff’s sale been scheduled. [Driesen’s
       boyfriend] testified that he is actively seeking new employment and
       working to obtain mortgage assistance in order to remain in the
       home. In the unfortunate event they must find alternative living
       arrangements, nothing in the record indicates they would absolutely
       be unable to do so. In the meantime, this is the home that [the child]
       has known for the past several months. As shown by photographic
       evidence in the record, the home is well-maintained.

       On appeal, Granstra contends the court should have granted him physical

care of the child. In his view, (A) he “offers more stability than [Driesen]”; (B) he

“will better promote a healthy relationship between [Driesen] and all family

members”; (C) “Driesen does not make decisions based upon the best interests of

[the child]”; (D) “[Driesen’s] relationship with [her boyfriend] was not given

appropriate weight”; and (E) the “court gave too much weight to [the child’s]

relationship with” her older half-sibling. Driesen seeks appellate attorney fees.
                                         3


I.     Physical Care

       Our analysis of who should have physical care is the same whether the

parents are married or unmarried. Lambert v. Everist, 418 N.W.2d 40, 42 (Iowa

1988). Specifically, we apply the factors set forth in our chapter on dissolutions of

marriage. Id.; see Iowa Code §§ 598.41(3), 600B.40(2) (2018). Our review is de

novo. See McKee v. Dicus, 785 N.W.2d 733, 736 (Iowa Ct. App. 2010).

       A. Stability. Granstra argues the court “gave undue weight [to Driesen’s]

purported history as primary caregiver” and did not consider that he “provides more

stability.” See Iowa Code § 598.41(3)(a) (considering “[w]hether each parent

would be a suitable custodian for the child”), (d) (considering “[w]hether both

parents have actively cared for the child before and since the separation”). He

points to his ownership of a home in which the child was born, his steady

employment, and the availability of extended family support “within the area.” He

asserts Driesen, in contrast, was at imminent risk of losing the home she shared

with her boyfriend, had “several jobs,” and moved constantly.

       Granstra did indeed have more stable housing than Driesen. He purchased

an acreage with a five-bedroom home while he was involved with Driesen, and he

remained in the home after his breakup with her. Driesen, on the other hand, lived

with a new boyfriend whose home was the subject of a foreclosure decree.

However, the house had yet to be sold at a sheriff’s sale and Driesen remained on

the property at the time of trial. Driesen’s boyfriend testified he was told “the

foreclosure [was] actually on hold” and he might get “a mortgage modification.”

       Granstra also had a steady job that paid well. But Driesen’s job history was

not as checkered as Granstra made out. She worked at two nursing homes as a
                                         4


certified nurse’s assistant. Later she provided in-home daycare for her children

and others.

       As for Driesen’s moves, they were not as numerous as Granstra suggested.

When the child was eight months old, Granstra kicked Driesen out of his home.

Driesen moved to her mother’s home with the child and her three-and-a-half year

old son from another relationship. She stayed with her mother for four or five

months before moving in with her boyfriend of two months.

       On this record, we conclude Driesen’s life was not so unstable as to

preclude her from exercising physical care of the child. Granstra conceded as

much when he expressed a willingness to have Driesen provide daycare for the

child during his twelve-hour workdays.

       B. Promoting Relationship with Other Parent and Family Members.

Granstra argues he would do better than Driesen at supporting the child’s

relationship with the other parent. See id. § 598.41(3)(e) (considering “[w]hether

each parent can support the other parent’s relationship with the child”). Both

parents had room to improve on this score. At the same time, both acknowledged

the importance of the other parent in the child’s life and largely cooperated with

exchanges of the child. Driesen, as temporary caretaker, adjusted visitation to

accommodate Granstra’s work schedule. These adjustments boded well for the

child’s well-being.

       As for Granstra’s relationship with other family members, there is no

question he kept the lines of communication open with the child’s maternal

grandmother. Indeed, at one point, the maternal grandmother spoke more to

Granstra than Driesen, expressing concern about Driesen’s alcohol consumption
                                         5


and romances and the potential effect on her children. In time, the grandmother

repaired her relationship with Driesen, communicated with her on a daily basis,

and visited the children approximately twice a week. She acknowledged Driesen

is a good mother. Driesen’s sister also acknowledged that “[t]hings have gotten

better,” despite Driesen’s poor choices in the past.

       C. Best Interests of Child. Granstra argues Driesen did not act in the child’s

best interests. See Iowa R. App. P. 6.904(3)(o). He points to her alcohol usage

and romantic relationships, in addition to her moves, which we have already

addressed.

       Driesen’s post-separation behaviors give us pause. As noted, both her

mother and sister expressed concern about the extent of her alcohol use and her

serial romantic associations. Driesen attempted to dispel their concerns but, in our

view, her trial testimony confirmed reasons for uneasiness.        That said, even

Granstra admitted Driesen was a good mother—so good that he was willing to

entrust the child’s care to her for twelve hours a day. And Granstra conceded

Driesen served as the child’s primary caretaker throughout the child’s life.

       D. Driesen’s Relationship with her Boyfriend. Granstra takes issue with the

fact that Driesen moved in with her new boyfriend “[a]fter only two (2) months of

knowing him and less than five (5) months after” her separation from him. He

points to the boyfriend’s criminal history and his financial circumstances.

       The boyfriend did indeed have a history of theft and escape dating back to

2004. Nonetheless, Driesen stated she had no concerns for the safety of her

children. The child’s maternal grandmother also acknowledged the boyfriend

“actually interact[ed] with [the children] pretty well.” Although there was some
                                          6


question as to whether the boyfriend was committed to a long-term relationship

with Driesen, our record contains scant evidence he posed a threat to the child.

       E. Half-sibling Relationship. Granstra contends the district court placed too

much weight on the child’s relationship with her half-sibling. See In re Marriage of

Orte, 389 N.W.2d 373, 374 (Iowa 1986). We disagree. Witnesses uniformly

testified to the close relationship between the children. Driesen’s boyfriend noted

they were “inseparable,” and even Granstra acknowledged they “get along good.”

       We conclude the district court acted equitably in granting Driesen rather

than Granstra physical care of the child.       Although Driesen showed signs of

immaturity, the district court appropriately weighed those signs against her history

of primary and appropriate caretaking. We affirm the court’s decree.

II.    Appellate Attorney Fees

       Driesen seeks an award of $5500 in appellate attorney fees. We conclude

Granstra has the financial ability to pay a portion of her attorney fee bill. See In re

Marriage of Berning, 745 N.W.2d 90, 94 (Iowa Ct. App. 2007). He earned more

than $90,000 annually, whereas Driesen earned approximately $15,000. And

Driesen prevailed. Accordingly, we order Granstra to pay $3000 toward that

obligation.

       AFFIRMED.